Submitted controversy determined in favor of the plaintiff and judgment ordered accordingly for $824.05, with interest and costs. Memorandum. Right to contribution between tort feasors against whom a joint judgment has been entered is not so personal to the joint judgment debtor who has paid as to deprive an insurance company who has made the payment on behalf of the judgment debtor from being subrogated to the right of his insured to obtain contribution from another joint judgment debtor. The statute  being remedial we reject the narrow construction urged by the defendant limiting the right to recover contribution to the paying judgment debtor individually. All concur.